i

 

; Ginited States BDistvict Court

— astern District of Frew Dork

 

J ENNIFER ER NIN AND DIANNE TRITSCHLER,
Plaintiffs

—V—

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE, STEVEN
BELLONE, SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE
HART, SUFFOLK COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT, WILLIAM WALSH, SUFFOLK COUNTY COMMANDING
OFFICER OF THE PISTOL LICENSING BUREAU LIEUTENANT MICHAEL
~ KOMOROWSEI, PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN SUPERVISOR,
DIRECTOR OF AIRPORT SECURITY KEVIN BURKE, ISLIP TOWN
PERSONNEL DIRECTOR ARTHUR ABBATE, AIRPORT COMMISSIONER

_ SHELLY LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING

_ BUREAU INVESTIGATOR NICHOLAS LORUSSO AND SUFFOLK COUNTY
~ POLICE DEPARTMENT DETECTIVE SGT. MICHAEL FLANAGAN,

Defendants

 

PLAINTIFFS’ DECLARATION IN
SUPPORT OF THEIR OPPOSITION TO
SUFFOLK COUNTY DEFENDANTS’
MOTION TO DISMISS

 
2

DECLARATION OF RICHARD YOUNG

I, Richard Young, an attorney duly licensed to practice law in the
State of New York and admitted to practice in the Eastern District
of New York, declare under the penalties of perjury pursuant to 28
U.S.C. § 1746, that the following statements are true and correct,
to the best of my knowledge:

i,

I am the counsel of record for Plaintiffs, Jennifer Nin And
Dianne Tritschler.

_ Suffolk County Defendants COUNTY OF SUFFOLK, SUFFOLK

COUNTY EXECUTIVE, STEVEN BELLONE, SUFFOLK COUNTY POLICE

_ COMMISSIONER GERALDINE Hart, SUFFOLK COUNTY PISTOL

LICENSING BUREAU EXECUTIVE OFFICER SGT. WILLIAM WALSH,

‘SUFFOLK COUNTY COMMANDING OFFICER OF THE PISTOL
LICENSING BUREAU LIEUTENANT MICHAEL KOMOROWSKI, PISTOL

LICENSING BUREAU POLICE OFFICER MARC SFORZA (hereinafter
“Defendants”) are seeking to dismiss this complaint on the

pleadings together with the attachments thereto.

Your Honor has encouraged settlement while Defendants have
fostered never ending litigation, see infra, and refused to
provide discovery necessary for a dispositive motion. Villante v.
Dept. of Corrections of City of New York, 786 F.2d 516 (2d Cir.
1986).

Indeed, “Where the plaintiff's claim could only succeed upon a

showing of actual or constructive knowledge on the part of
supervisory personnel and where facts solely in the defendants’

control were therefore at the heart of the necessary proof, the
district court’s failure to order compliance with the plaintiffs

request for deposition discovery was an especially crippling
blow.” Id. (citing Gary Plastic Packaging Corp. v. Merrill Lynch,
_ Pierce, Fenner & Smith, 756 F.2d 230, 236-37 (2d Cir.1985)).

That the plaintiff Jennifer Nin was terminated and 16 days
later the “criminal case” which had originally begun as a

 
3

dispute between coworkers and upgraded to Aggravated
Harassment was closed by the Suffolk County Police
Department. See Exhibit “A”. In an attempt to bolster the
termination of Ms. Nin, Defendant Chief Burke endeavored to
seek to determine if Ms. Nin was still in possession of the
Patrol] Rifle (AR-15) which she possessed as part of her duties
as a Peace Officer in the State if New York. Chief Burke found
a patrol rifle in the Sergeant’s Room a secure area behind the
24 hour man desk of the Airport Security Office and seized
same taking it home. Sgt. Passalacqua who was on vacation,
upon discovering this sought to know why the Chief had taken
his patrol rifle from his office. The Defendant Burke stated he
believed it was Jennifer Nin’s which Sgt. Passalacqua denied
explaining that it was his and that he as the Suffolk County
Police Department Trained instructor for patrol rifles was not
only authorized to have same but was the one designated to
train the other officers at the airport on. Please see text
communications between Defendant Burke and Sgt.
Passalacqua demonstrating these communications as Exhibit
“B”. Please further see Sgt. Passalacqua’s Certificate from the
‘Suffolk County Police Department designating him as a

| training officer on these patrol rifles as Exhibit “Cc”,

Upon returning to work Chief Burke demanded to know the
owner of such weapon. Sgt. Passalaqua produced his FFL book
and demonstrated that the weapon at issue was in fact
assigned to him. Chief Burke took a picture of same.

Thereafter, Chief Burke contacted on Sgt. Flannagan of the 6t
Precinct: Interestingly Ms.Nin lives in the 7 Precinct and
MacArthur Airport is in the 5 Precinct.. Sgt Flannagan
attempted to contact Jennifer Nin regarding the patrol rifle
leaving his business card at her home with her mother, Diane

- Tritschler who immediately contacted Sgt. Passalacqua and
informed him of same. Sgt. Passalacqua contacted Set.
Flanagan and advised that it was not Plaintiff Jennifer Nin’s

 
4

patrol rifle but his. Sgt. Flanagan went to Sgt. Passalacqua’s
Training Facility in Bohemia and claimed that Peace Officers
were unauthorized to possess such weapons under the Safe Act
despite the New York State Penal Law and the Criminal Code
which says designated Peace Officers are authorized. Sgt.
Flanagan stated he was relying upon their Firearms Expert
Nicholas LoRusso, a civilian investigator in the Suffolk County
Police Department Pistol Licensing Section. Sgt. Flanagan
- Seized all weapons from Sgt. Passalacqua stating it was now a
_ criminal investigation. Sgt Passalacqua received notice his
Pistol License was suspended by the Suffolk County Police
Department Pistol License Section pending the investigation.
Set Passalacqua was terminated by the Town of Islip on
_ January 4, 2019. On January 17, 2019 the criminal case
against Sgt. Passalacqua was closed non-criminal. Please see a
- copy of Sgt. Flanagan’s Report of January 17, 2019 annexed
hereto as Exhibit “D”. Thus, Chief Burke obtained a “twofer”
out of his actions. Astonishing is the fact that right after both
‘terminations the “criminal matters” were immediately closed
_ without any arrest or further investigation. Clearly, mission
accomplished.

Obviously, Suffolk County knew this and did not disclose these
facts to plaintiff or the court until very belated discovery was
finally tendered. Moreover, the Plaintiffs have demanded all
the Internal Affairs Reports. Magistrate Tomlinson declined to
order Suffolk County to turn it over to the plaintiffs, however,
she demanded that Suffolk County provide the court with the
Internal Affairs Report for her review. To date no evidence

- exists that it was ever provided to the court.

However, Suffolk County did provided audio of interviews done
‘by Internal Affairs Lt. Best and clearly they demonstrate that
no actual investigation was ever done regarding the plaintiffs
_and that the closed criminal reports were not placed in the
Computer System of Suffolk County Police Department until

 
10.

11.

12.

13.

14,

15.

- PROCEDURAL HISTORY: DEFENDANTS DELAY AND REFUSAL TO

16.

_ depositions and have refused to provide meaningful discovery.

Defendants, by Arlene Zwilling, state that they need to be
: physically present, that none of these Defendants have access

5

after the Federal Law Suit was commenced. Please find
transcripts Plaintiff's had ordered from the Audio provided in
Discovery annexed hereto as Exhibit “E”.

I am familiar with the facts of this case, and make opposition to
the motion to dismiss the Plaintiffs’ complaint, together with
the exhibits enclosed thereto.

PRELIMINARY STATEMENT

The first Conference was held before Your Honor, the

~ Honorable Sandra J. Feuerstein on April 24, 2019.

Thereafter, this matter was referred to the Honorable Kathleen
A. Tomlinson for discovery. The first conference was held on
October 11, 2019 and the initial completion of fact discovery
was set by Your Honor as January 13, 2020.

These Defendants refuse to make themselves available for

to computers but even if they did that Ms. Zwilling needs to
meet with them prior to deposition and she cannot do that
because of COVID-19.

There is no assailing these Defendants who simply refuse to
proceed with discovery and, accordingly, it is Plaintiffs’ request
that Your Honor not allow this case to flounder on the Court’s
docket because of defense counsel’s refusal to produce her
clients, electronically and safely, for deposition discovery that
has riddled this case with delay.

 

PRODUCE NAMED DEFENDANTS FOR DEPOSITION

On November 1, 2019, the undersigned received an electronic
| mailing from Mr. William Wexler, counsel for Islip Defendants,
with a list of dates that he would be available to do depositions.

 
AT

6

Both sides met and conferred because Plaintiffs did not receive
sufficient discovery to conduct a proper deposition.

“By letter by facsimile dated January 15, 2020, the undersigned

sought to meet and confer to obtain known missing discovery.
On January 28, 2020 the undersigned sought to commence
depositions beginning on February 10, 2020 and continued
thereafter until complete. Ms. Zwilling responded that she
could not comply with those dates and she needed additional

_ time to advise when her witnesses were available. The next
day, Mr. Wexler sent a letter dated January 29, 2020

- DATED AT

demanding to depose plaintiffs first to which the undersigned

complied. Previously, plaintiff had served a subpoena on a non-
-party entity seeking an IP Address and the defendants sought
to quash the subpoena. A conference was held on February 12,

2020, where certain information from the Subpoena was struck
and other information was granted.

’ Suffolk, New York
_. May #4, 2020

}

 

 

RICHA . SU: 633)”
ATTORNEY FOR PLAINTIFFS

Cory H. Morris (CM 5225)
THE LAW OFFICES OF Cory H. Morris
OF COUNSEL TO RICHARD YOUNG, ESO.
Attorney for the Plaintiffs
135 Pinelawn Road, Suite 250s
Melville NY 11747
Phone: (631) 450-2515
FAX: (631) 223-7377

_ Email:

 

 
_ Case 2:19-cv-01546-SJF-AKT Document 94-2 Filed 05/27/20 Page 7 of 7 PagelD #: 681
7

To: ARLENE ZWILLING, ESQ.
SUFFOLK COUNTY ATTORNEY’S OFFICE
H. Lee Dennison Building
_, Veteran’s Memorial Highway
Hauppauge NY 11788

William D. Wexler, Esq.
816 Deer Park Avenue
North Babylon, N.Y. 11703

 

 
